                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   MATTHEW WELLER,                                         CASE NO. C18-1047-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   THE FISHING COMPANY OF ALASKA, et
     al.,
13
                               Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 25).
18
     Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
19
     this action is DISMISSED with prejudice and without an award of costs or attorney fees.
20
            DATED this 5th day of August 2019
21

22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26




     MINUTE ORDER
     C18-1047-JCC
     PAGE - 1
